Citation Nr: 1339421	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for the service-connected residuals of a left carponavicular or scaphoid bone fracture with nonunion.

2.  Entitlement to an evaluation higher than 10 percent for the service-connected residuals of a right carponavicular or scaphoid bone fracture with nonunion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1978 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO. 

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

For the reasons explained below, the Board finds that the Veteran's claims should be referred for further development.

The Veteran reports having difficulty with simple tasks such as tying his shoes and increasing problems working due to his pain and inability to use his wrists.  

The governing criteria for an extraschedular award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating in the first instance.  

The Board, however, is not precluded from raising this question, and in fact, is obligated to literally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under VA laws and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).   The Court has further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented that the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); VAOPGCPREC 6-96 (providing that remand rather than referral is the proper disposition for extraschedular claims inferred or reasonably raised by the evidence of record).  The Court has also stated that when the Board has purported to grant an extraschedular rating, the claim must then be sent by the Board to those "officials who possess the delegated authority to assign such a rating in the first instance."  Floyd, 9 Vet. App. at 95.

During the October 2010 examination, the VA examiner stated that the Veteran was working as a truck driver but could only hold the steering wheel for short periods of time before he felt numbness and tingling in his hand and fingers.  Significantly, ADL's were noted to be moderately affected on both sides.    

The VA examiner noted that the Veteran reported having continuous pain in the wrists.  The findings were noted to reflect a strong clinical indication due to residual carpal tunnel syndrome secondary to the original fractures of the navicular bones.  

A neurological examination in November 2010 examination was noted to show findings of mild right carpal tunnel syndrome and possible mild left carpal tunnel syndrome.  The Veteran complained of getting pins and needles sensation primarily in the first three fingers and sometimes in the fourth.  These symptoms became worse if he did typing or writing.  An EMG study was scheduled.  

An EMG study performed in January 2011 was noted to be abnormal and showed findings of mild to moderate left distal median neuropathy and no distal median neuropathy on the right.  There also was focal swelling seen across the elbows of both ulnar nerve studies.  

In light of the recorded findings and the Veteran's reports of related functional loss, the Board finds that further examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for VA orthopedic and neurological examinations in order to determine the current extent and severity of the service-connected residuals of a left and right carponavicular or scaphoid bone fractures with nonunion.  

The claims folder should be made available to the examiner for review.  All indicated testing including any neurological studies should be performed.  

The examiner should elicit from the Veteran and record a complete medical history referable to the service-connected bilateral wrist disability.  Detailed clinical findings should be recorded in terms of the Rating Schedule.  The full extent of the related functional limitation due to pain should be reported.  

Any related neurological deficit should be specifically identified and fully described.  

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  This should include whether the case should be referred for extraschedular consideration, pursuant to the provisions of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


